            Case 2:19-cv-02946-LAS Document 34 Filed 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID SEIPLE,                                       :       CIVIL ACTION
          Plaintiff,                                :
                                                    :
       v.                                           :       No.: 19-cv-2946
                                                    :
CRACKER BARREL OLD COUNTRY                          :
STORE, INC.,                                        :
           Defendant.                               :


                                           ORDER


       AND NOW, this         22ND      day of April, 2021, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 27) and Plaintiff’s response thereto (ECF No. 29), and

for the reasons set forth in the accompanying Memorandum, IT IS HEREBY ORDERED that

the motion is GRANTED in part and DENIED in part as follows:

       1.       The Court grants summary judgment in favor of Defendant on Plaintiff’s

       disparate-treatment claim as to the refusal to promote him and on Plaintiff’s

       disparate-impact claim.

       2.       The Court denies summary judgment on Plaintiff’s disparate-treatment claim as to

       his demotion.



                                                    BY THE COURT:


                                                     /s/ Lynne A. Sitarski
                                                    LYNNE A. SITARSKI
                                                    United States Magistrate Judge
